154 Ga. App. 571 (1980)
269 S.E.2d 73
FELTS
v.
THE STATE.
59736.
Court of Appeals of Georgia.
Submitted April 9, 1980.
Decided May 9, 1980.
Thurbert E. Baker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
QUILLIAN, Presiding Judge.
Defendant appeals his conviction for child molestation. Held:
1. The first enumeration is the general grounds. We have carefully examined the transcript of the trial and find the evidence sufficient to authorize a rational jury to find the defendant guilty of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
2. In the second enumeration, it is contended that the trial court erred in admitting evidence of other offenses not charged, placing defendant's character in issue. Defendant was charged with taking indecent liberties with a 12-year-old boy. The victim and another boy of similar age were allowed, over objection, to testify about several indecent acts, other than the one charged, which defendant had committed with them and another boy. The trial judge admitted the testimony only for the limited purpose of showing state of mind or intent of defendant, and so instructed the jury at the time the evidence was presented as well as in the charge.
Evidence of other similar crimes by a defendant is admissible if there is "sufficient similarity or connection between the independent crime and the offense charged, that proof of the former *572 tends to prove the latter. [Cits.]" French v. State, 237 Ga. 620, 621 (229 SE2d 410). Such evidence may be admitted to show state of mind or intent of a defendant. Hamilton v. State, 239 Ga. 72, 75 (235 SE2d 515). "In crimes involving sexual offenses, evidence of similar previous transactions is admissible `to show the lustful disposition of the defendant and to corroborate the testimony of the victim as to the act charged.' [Cits.]" Warren v. State, 95 Ga. App. 79, 80 (97 SE2d 194).
The trial court did not err in admitting the evidence.
3. The remaining enumerations are without merit.
Judgment affirmed. Shulman and Carley, JJ., concur.